WILLIAMS, J.
In our judgment the action of the trial court constituted prejudicial error. The innocent contracting party . has a right to condone the wrong of his or her spouse and permit the marriage relation to remain in force, and where the spouse that is so forgiven refuses to live in the marriage state, the innocent party is not compelled to get a divorce or has a trial court a right to force a divorce upon the innocent party who does not desire it, and especially is it true that such an innocent party can not be compelled, against conscientious scruples, to submit to a divorce for the wrong of the other party.
For the error referred to, the judgment of the court- of common pleas will be reversed and the cause remanded for further proceedings not inconsistent with this opinion .
Lloyd and Richards, JJ, concur.